Citation Nr: 1535975	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-37 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The Veteran's increased rating claims for a low back strain will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision for the claim for TDIU and a June 2010 rating decision for the claim for service connection for fibromyalgia, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board previously remanded the issue of entitlement to TDIU in June 2012 and December 2013.

The Veteran testified at a travel board hearing in February 2010 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for fibromyalgia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2007 RO decision, service connection for fibromyalgia was denied.
 
2. New evidence received since the February 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of fibromyalgia.


CONCLUSIONS OF LAW

1. The February 2007 RO decision denying service connection for fibromyalgia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's February 2007 decision, and the claim of service connection for fibromyalgia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2007 rating decision, the RO denied the Veteran's claim for service connection for fibromyalgia on the basis that records failed to show that the condition was clinically diagnosed, or that it was related to service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the February 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran has since submitted medical evidence showing a diagnosis of fibromyalgia in 2006, and lay statements, including one in March 2014 detailing that she had the symptoms of fibromyalgia in service but had yet to receive a diagnosis at the time.  This evidence is new, because it is not duplicative of other evidence considered in the February 2007 rating decision, and it is material, because it relates to the unestablished facts of a diagnosis of the condition and a nexus to service, both of which are necessary to substantiate the claim.  Based on this, there is sufficient new and material evidence to warrant reopening the Veteran's claim for service connection for fibromyalgia.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for fibromyalgia.


REMAND

Although the Board regrets the additional delay, remand is warranted in order to afford the Veteran a thorough and proper review of the evidence.

Regarding the Veteran's reopened claim for service connection for fibromyalgia, she claimed in a March 2014 lay statement that the symptoms of the condition began in service, though she did not receive an official diagnosis until after separation.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran has a diagnosis of fibromyalgia, and the lay evidence she put forward regarding symptoms during service provide evidence that the disease occurred in service and that the condition may be associated with service.  The Veteran has had an examination for peripheral nerve conditions, which did not produce a diagnosis, but she has yet to receive an examination for fibromyalgia.  The Veteran's service records do not show any service in the Southwest Asia theater of operations during the Persian Gulf War; therefore, unless the Veteran offers evidence that she served in the Southwest Asia theater, she is not subject to the Gulf War veterans' presumption under 38 C.F.R. § 3.317.

Additionally, the Veteran's claim for TDIU is closely tied to her claim for service connection for fibromyalgia.  At her February 2010 hearing, when asked which service connected disabilities had impacted her ability to obtain employment, she listed depression and fibromyalgia as the first two conditions. Additionally, at a VA examination in May 2008, the examiner stated that the Veteran's "concurrent condition of fibromyalgia limits [her] in other ways, possibly affecting employment activities differently and additionally."  Because of this, any decision regarding the Veteran's claim for service connection for fibromyalgia would have a substantial effect on any claim for TDIU; thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, the claim for entitlement to TDIU must be remanded until a decision is made regarding the Veteran's claim for service connection for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, including any records that could show service in the Southwest Asia theater of operations during the Persian Gulf War.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by her in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's fibromyalgia, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's claim in a March 2014 lay statement accompanying her VA Form 9 that she showed symptoms of fibromyalgia in service, but did not receive a diagnosis until after separation.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


